Case: 19-10906      Document: 00515577606         Page: 1    Date Filed: 09/24/2020




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                     September 24, 2020
                                  No. 19-10906                          Lyle W. Cayce
                                Summary Calendar                             Clerk


   Robert F. Hallman,

                                                            Plaintiff—Appellant,

                                       versus

   Steve Gordon and Associates Attorneys and
   Counselors at Law; Leticia Martinez; Honorable Judge
   Elizabeth Beach,

                                                          Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 4:17-CV-408


   Before Jolly, Elrod, and Graves, Circuit Judges.
   Per Curiam:*
          Robert F. Hallman, Texas prisoner # 2224866, filed this pro se action
   asserting 42 U.S.C. § 1983 claims alleging that a trial judge, prosecutors, his
   own defense attorneys, a sheriff, detectives, and private citizens violated his


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-10906      Document: 00515577606           Page: 2    Date Filed: 09/24/2020




                                     No. 19-10906


   constitutional rights by conspiring to subject him to criminal detention and
   prosecution.    The district court reviewed his complaint, his amended
   complaint, and his other submissions, and sua sponte dismissed his claims
   pursuant to 28 U.S.C. § 1915(A)(b). Hallman now appeals.
          Although Hallman argues that the trial judge and prosecutors
   conspired against him, the district court correctly determined that he cannot
   overcome the applicable judicial immunity and prosecutorial immunity. See
   Ballard v. Wall¸413 F.3d 510, 515 (5th Cir. 2005) (judicial immunity);
   Holloway v. Walker, 765 F.2d 517, 522 (5th Cir. 1985) (judicial immunity);
   Burns v. Reed, 500 U.S. 478, 486 (1991) (prosecutorial immunity). As for
   Hallman’s § 1983 claims, the district court did not err in its dismissal for
   failure to state a claim against his attorneys, see Pete v. Metcalfe, 8 F.3d 214,
   216-17 (5th Cir. 1993), the sheriff, see Gates v. Tex. Dep’t of Protective and
   Regulatory Servs., 537 F.3d 404, 435 (5th Cir. 2008), the detectives, see Castro
   Romero v. Becken, 256 F.3d 349, 355 (5th Cir. 2001), and the remaining
   defendants, see Ballard, 413 F.3d at 518; Priester v. Lowndes Cty., 354 F.3d 414,
   420 (5th Cir. 2004). We are also unpersuaded that the district court erred by
   not providing Hallman with additional opportunities to develop his claims.
   Hallman fails to demonstrate that he had not pleaded his best case and fails
   to identify what facts he would have added or how he would have overcome
   the deficiencies found in his claims. See Brewster v. Dretke, 587 F.3d 764, 767-
   68 (5th Cir. 2009). Finally, Hallman fails to demonstrate the existence of any
   exceptional circumstances warranting the appointment of counsel. See
   Cooper v. Sheriff, Lubbock Cty., 929 F.2d 1078. Accordingly, the judgment of
   the district court is AFFIRMED, and Hallman’s motion for appointment
   of counsel is DENIED.




                                          2